Exhibit 10.1

SETTLEMENT AGREEMENT

SETTLEMENT AGREEMENT, dated this 23rd day of April, 2008 (“Agreement”), by and
among Arbor Realty Trust, Inc., a Maryland corporation (“Arbor”) and Ivan
Kaufman (the foregoing entity and individual being collectively referred to
herein as the “Arbor Group”), and CBRE Realty Finance, Inc., a Maryland
corporation (the “Company”).

WHEREAS, the Arbor Group has made certain filings on Schedule 13D (all such
filings on Schedule 13D made by the Arbor Group with respect to the Company, the
“Arbor Schedule 13D”) with the Securities and Exchange Commission (the
“SEC”) disclosing, among other things, that the Arbor Group beneficially owns
2,939,465 shares of common stock, par value $0.01 per share, of the Company;

WHEREAS, Arbor has submitted to the Company notice (the “Notice”) of its
intention to (i) nominate a slate of nominees for election to the Company’s
Board of Directors (the “Board”) at the Company’s 2008 annual meeting of
stockholders (the “2008 Annual Meeting”), and (ii) solicit proxies for the
election of its nominees at the 2008 Annual Meeting (the “Proxy Solicitation”);
and

WHEREAS, the Company and the Arbor Group have determined that the interests of
the Company and its stockholders would be best served by (i) avoiding the
substantial expense, disruption and adverse publicity that would result from the
Proxy Solicitation and (ii) the other agreements, covenants, rights and benefits
as provided herein.

NOW, THEREFORE, in consideration of the foregoing premises and the respective
representations, warranties, covenants, agreements and conditions hereinafter
set forth, and, intending to be legally bound hereby, the parties hereby agree
as follows:

1. 2008 Annual Meeting; Related Matters.

(a) The Arbor Group hereby irrevocably withdraws the Notice and its nomination
of each of Gregg A. Cohen, Alan De Rose, David J. Heyman, Neil H. Koenig, Gerald
L. Nudo, Robert M. Pascucci and William F. Regan (and any substitutions for such
individuals) for election to the Board at the 2008 Annual Meeting and confirms
that it waives its right to nominate any directors, to make any other proposal
or to present any other item of business at the 2008 Annual Meeting. The Arbor
Group will promptly file an amendment to the Arbor Schedule 13D, reporting the
contents of this Agreement, amending applicable items to conform to its
obligations hereunder and appending this Agreement as an exhibit thereto.

(b) The members of the Arbor Group, shall vote, and shall use their commercially
reasonable efforts to cause their respective Affiliates and Associates (as
herein defined) to vote, all Voting Securities (as herein defined) which they
are entitled to vote at the 2008 Annual Meeting in favor of the election of each
of the Company’s nominees to the Board.

2. Arbor’s Participation in any Sale Process. The Company will not exclude Arbor
from the opportunity to participate in any sale process that may be initiated by
the Board during the 12-month period following the date of this Agreement that
seeks proposals for the acquisition of all or substantially all of the common
stock or assets of the Company; provided, that (i) the Board may choose not to
initiate any sale process and, if it does commence a sale process, it may
discontinue the sale process for any reason at any time, and (ii) Arbor shall be
required to comply with the terms and conditions generally applicable to the
other participants in any sale process, including, but not limited to, the
requirement that participants of any such process enter into a customary form of
confidentiality agreement.



--------------------------------------------------------------------------------

3. Standstill.

(a) Each member of the Arbor Group severally, and not jointly, agrees that, for
a period of 12 months from the date of this Agreement, without the prior written
consent of the Board specifically expressed in a written resolution adopted by a
majority vote of the entire Board, he or it will not, and will cause each of his
or its officers, agents and other Persons, including any Affiliates or
Associates identified in the Arbor Schedule 13D as members of the “Arbor Group”
as therein defined, acting on his or its behalf not to:

(i) engage, or in any way participate, directly or indirectly, in any
“solicitation” (as such term is defined in Rule 14a-1(l) promulgated by the SEC
under the Securities Exchange Act of 1934, as amended (the “Exchange Act”)) of
proxies or consents (whether or not relating to the election or removal of
directors); advise, encourage or influence any Person (as herein defined) with
respect to the voting of any Voting Securities with respect to the 2008 Annual
Meeting or any other meeting of the Company’s stockholders that occurs prior to
the termination of this Agreement in a manner that is inconsistent with the
terms of this Agreement; nominate or propose any person for election to the
Board; or initiate, propose or otherwise “solicit” (as such term is defined in
Rule 14a-1(l) promulgated by the SEC under the Exchange Act) stockholders of the
Company for the approval of stockholder proposals whether made pursuant to
Rule 14a-8 or Rule 14a-4 or exempt solicitations pursuant to Rule 14a-2(b)(1) or
Rule 14a-2(b)(2) under the Exchange Act or otherwise induce or encourage any
other Person to initiate any such stockholder proposal; or otherwise communicate
with the Company’s stockholders or others pursuant to Rule 14a-1(1)(2)(iv) under
the Exchange Act;

(ii) other than in connection with Section 2 hereof, seek or propose, or make
any statement with respect to, any merger, consolidation, business combination,
tender or exchange offer, sale or purchase of assets, sale or purchase of
securities (except that the Arbor Group may seek or propose a sale or purchase
of the shares of the Company beneficially owned by the Arbor Group as of the
date hereof), dissolution, liquidation, restructuring, recapitalization or
similar transactions of or involving the Company or any of its Affiliates;

(iii) form, join or in any way participate in any “group” (within the meaning of
Section 13(d)(3) of the Exchange Act) with respect to any Voting Securities,
other than a “group” that includes all or some lesser number of the Persons
identified as “Reporting Persons” in the Arbor Schedule 13D, but does not
include any other members who are not currently identified as Reporting Persons;

(iv) act, alone or in concert with others, to control or seek to control, or
influence or seek to influence, the management, Board or policies of the
Company;

(v) other than as previously disclosed in the Arbor Schedule 13D, deposit any
Voting Securities in any voting trust or subject any Voting Securities to any
arrangement or agreement with respect to the voting of any Voting Securities,
except as expressly set forth in this Agreement;

(vi) knowingly enter into any arrangements, understanding or agreements (whether
written or oral) with, or advise, finance, assist or encourage, any other Person
in connection with any of the foregoing, or make any investment in or enter into
any arrangement with, any other Person that engages, or offers or proposes to
engage, in any of the foregoing;

 

- 2 -



--------------------------------------------------------------------------------

(vii) discuss or communicate any confidential information with respect to the
Company and its business, including but not limited to information related to
the evaluation of any strategic alternatives under consideration by the Board;
and

(viii) take or cause or induce others to take any action inconsistent with any
of the foregoing.

(b) The Arbor Group hereby waives any right (whether by statute or agreement) to
inspect records and lists of Company stockholders (including any list of
non-objecting beneficial owners) in connection with the 2008 Annual Meeting,
including the rights Arbor has pursuant to that certain agreement dated
March 12, 2008, between Arbor and the Company, that requires the Company to
produce or provide access to certain stockholder records.

4. Mutual Release.

(a) The Arbor Group, for themselves and their respective members, officers,
directors, assigns, agents, and successors, past and present (each individually,
an “Arbor Group Releasing Party”) does hereby expressly, absolutely and forever
release and discharge the Company and each officer, director, stockholder,
agent, affiliate, employee, attorney, assigns, predecessor, and successor, past
and present, of the Company (each individually, a “Company Released Party”)
from, and forever fully releases and discharges each Company Released Party of,
any and all rights, claims, warranties, demands, debts, obligations,
liabilities, costs, attorneys’ fees, expenses, suits, losses, and causes of
action (“Claims”) of any kind or nature whatsoever (including those arising
under contract, statute or common law), whether known or unknown, contingent or
absolute, suspected or unsuspected, arising in respect of or in connection with
the Proxy Solicitation, which any Arbor Group Releasing Party ever had or owned
arising at any time prior to the date of this Agreement (including the future
effects of such occurrences, conditions, acts or omissions); provided, however,
that the foregoing release does not apply to (i) any Claim relating to the
performance of obligations under this Agreement or for breach of or to enforce
this Agreement and (ii) any Claims that cannot be waived by law (with clauses
(i) and (ii) together, the “Arbor Excluded Claims”). The Claims released
pursuant to this Section 4(a) are referred to herein as “Arbor Group Claims.”
The Arbor Group, on behalf of itself and the Arbor Group Releasing Parties,
hereby irrevocably covenants to refrain from asserting any claim or demand, or
commencing, instituting or causing to be commenced, any proceeding of any kind
against any Company Released Party based upon any Arbor Group Claim.

(b) The Company, for itself and for its officers, directors, assigns, agents,
and successors, past and present (each individually, a “Company Releasing
Party”) does hereby expressly, absolutely and forever release and discharge the
Arbor Group and each of their respective officers, directors, stockholders,
agents, affiliates, employees, attorneys, assigns, predecessors, and successors,
past and present, of each member of the Arbor Group (each individually, an
“Arbor Group Released Party”) from, and forever fully releases and discharges
each Arbor Group Released Party of, any and all Claims of any kind or nature
whatsoever (including those arising under contract, statute or common law),
whether known or unknown, contingent or absolute, suspected or unsuspected,
arising in respect of or in connection with the Proxy Solicitation, any Schedule
13D or proxy filings made prior to the date hereof or in respect of or in
connection with the nomination and election of directors at the 2008 Annual
Meeting or the other proposals contained in the Notice, which any Company
Releasing Party ever had or owned arising at any time prior to the date of this
Agreement (including the future effects of such occurrences, conditions, acts or
omissions); provided, however, that the foregoing release does not apply to
(i) any Claim relating to the performance of obligations under this Agreement or
for breach of or to enforce this Agreement and (ii) any Claims that cannot be
waived by law (with clauses (i) and (ii) together, the

 

- 3 -



--------------------------------------------------------------------------------

“Company Excluded Claims”). The Claims released pursuant to this
Section 4(b) are referred to herein as “Company Claims.” The Company, on behalf
of itself and the Company Releasing Parties, hereby irrevocably covenants to
refrain from asserting any claim or demand, or commencing, instituting or
causing to be commenced, any proceeding of any kind against any Arbor Group
Released Party or any member of the Arbor Group based upon any Company Claim.

(c) The parties hereto hereby acknowledge and agree that the Arbor Group
Released Parties and the Company Released Parties are intended third party
beneficiaries of the provisions of this Section 4 and may take any and all
action to enforce the obligations and agreements of the releasing parties set
forth herein.

5. Representations and Warranties of the Arbor Group. Each of the members of the
Arbor Group severally, and not jointly, represents and warrants as follows:

(a) Each member of the Arbor Group has the power and authority to execute,
deliver and carry out the terms and provisions of this Agreement and to
consummate the transactions contemplated hereby.

(b) This Agreement has been duly and validly authorized, executed, and delivered
by each member of the Arbor Group, and constitutes a valid and binding
obligation and agreement of each such member, and is enforceable against each
such member in accordance with its terms.

(c) The members of the Arbor Group, together with their respective Affiliates
and Associates identified in the Arbor Schedule 13D as members of the “Arbor
Group” as therein defined, beneficially own, directly or indirectly, as of the
date hereof, an aggregate of 2,939,465 shares of common stock of the Company as
set forth in Schedule A attached hereto which constitutes all of the Voting
Securities of the Company beneficially owned by the members of the Arbor Group
and their respective Affiliates and Associates identified in the Arbor Schedule
13D as members of the “Arbor Group” as therein defined.

(d) The execution, delivery and performance of this Agreement by each member of
the Arbor Group does not and will not violate or conflict with (i) any law,
rule, regulation, order, judgment or decree applicable to it, or (ii) result in
any breach or violation of or constitute a default (or an event which with
notice or lapse of time or both could become a default) under or pursuant to, or
result in the loss of a material benefit under, or give any right of
termination, amendment, acceleration or cancellation of, any organizational
document, agreement, contract, commitment, understanding or arrangement to which
such member is a party or by which it is bound.

(e) No consent, approval, authorization, license or clearance of, or filing or
registration with, or notification to, any court, legislative, executive or
regulatory authority or agency is required in order to permit such member to
perform such member’s obligations under this Agreement, except for such as have
been obtained.

6. Representations and Warranties of the Company. The Company hereby represents
and warrants as follows:

(a) The Company has the corporate power and authority to execute, deliver and
carry out the terms and provisions of this Agreement and to consummate the
transactions contemplated hereby.

(b) This Agreement has been duly and validly authorized, executed and delivered
by the Company, and constitutes a valid and binding obligation and agreement of
the Company, and is enforceable against the Company in accordance with its
terms.

 

- 4 -



--------------------------------------------------------------------------------

(c) The execution, delivery and performance of this Agreement by the Company
does not and will not violate or conflict with (i) any law, rule, regulation,
order, judgment or decree applicable to it, or (ii) result in any breach or
violation of or constitute a default (or an event which with notice or lapse of
time or both could become a default) under or pursuant to, or result in the loss
of a material benefit under, or give any right of termination, amendment,
acceleration or cancellation of, any organizational document, agreement,
contract, commitment, understanding or arrangement to which the Company is a
party or by which it is bound.

(d) No consent, approval, authorization, license or clearance of, or filing or
registration with, or notification to, any court, legislative, executive or
regulatory authority or agency is required in order to permit the Company to
perform its obligations under this Agreement, except for such as have been
obtained.

7. Non-Disparagement.

(a) The Company (on its own behalf and on behalf of its current directors,
current executive officers, and representatives (insofar as they are acting for
or on behalf of the Company), while they are serving as such, and on behalf of
its Affiliates which it controls (each individually, a “Company Party”)) agrees
that, for a period of 12 months from the date of this Agreement, the Company and
the Company Parties shall not directly or indirectly, individually or in concert
with others, engage in any conduct or solicit, make, or cause to be made, any
statement, observation or opinion, or communicate any information (whether oral
or written) that is calculated to or reasonably could be expected to have the
effect of (i) undermining, impugning, disparaging or otherwise in any way
reflecting adversely or detrimentally upon any member of the Arbor Group or its
Affiliates or (ii) accusing or implying that any member of the Arbor Group or
its Affiliates engaged in any wrongful, unlawful or improper conduct; except, in
each case, with respect to any Company Excluded Claim. The foregoing shall not
apply to (x) non–public oral statements made by the Company or its executive
officers or directors directly to any member of the Arbor Group or to any of
their respective directors, officers, members, employees or representatives,
(y) any compelled testimony, either by legal process, subpoena or otherwise and
(z) any response to any request for information from any governmental authority
having jurisdiction over the Company; provided, however, in the event that any
Company Party is requested pursuant to, or required by, applicable law,
regulation or legal process to testify or otherwise respond to a request for
information from any governmental authority, the Company shall notify each
member of the Arbor Group promptly so that they may seek a protective order or
other appropriate remedy or, in their sole discretion, waive compliance with the
terms of this Section 7(a). In the event that no such protective order or other
remedy is obtained, or each member of the Arbor Group waives compliance with the
terms of this Section 7(a), the Company Party will furnish only such information
which he or she has been advised in writing by counsel is legally required and
will exercise reasonable efforts to obtain reliable assurance that such
information will be accorded confidential treatment.

(b) Each of the members of the Arbor Group (on its own behalf and on behalf of
its respective current directors, executive officers, members, partners,
managers and representatives (insofar as they are acting for or on behalf of
Arbor), while they are serving as such, and on behalf of their Affiliates which
any member of the Arbor Group controls (each individually, an “Arbor
Party”)) agrees that, for a period of 12 months from the date of this Agreement,
each Arbor Party and the Arbor Parties shall not directly or indirectly,
individually or in concert with others, engage in any conduct or solicit, make,
or cause to be made, any statement, observation or opinion, or communicate any
information (whether oral or written) that is calculated to or reasonably could
be expected to have the effect of (i) undermining, impugning, disparaging or
otherwise in any way reflecting adversely or detrimentally upon the Company, its
Affiliates and their respective directors and officers (the “Company Group”) or

 

- 5 -



--------------------------------------------------------------------------------

(ii) accusing or implying that the Company or any member of the Company Group
engaged in any wrongful, unlawful or improper conduct; except, in each case,
with respect to any Arbor Excluded Claim. The foregoing shall not apply to
(x) non–public oral statements made by any member of the Arbor Group directly to
the Company or to its directors, officers, employees or representatives, (y) any
compelled testimony, either by legal process, subpoena or otherwise and (z) any
response to any request for information from any governmental authority having
jurisdiction over the Arbor Parties; provided, however, in the event that any
Arbor Party is requested pursuant to, or required by, applicable law, regulation
or legal process to testify or otherwise respond to a request for information
from any governmental authority, the applicable Arbor Party shall notify the
Company promptly so that it may seek a protective order or other appropriate
remedy or, in their sole discretion, waive compliance with the terms of this
Section 7(b). In the event that no such protective order or other remedy is
obtained, or the Company waives compliance with the terms of this Section 7(b),
the applicable Arbor Party will furnish only such information which they have
been advised in writing by counsel is legally required and will exercise
reasonable efforts to obtain reliable assurance that such information will be
accorded confidential treatment.

8. Termination.

(a) Unless terminated earlier pursuant to Section 8(b), this Agreement shall
remain in full force and effect and shall be fully binding on the parties hereto
in accordance with the provisions hereof until the first anniversary of the date
of this Agreement.

(b) The provisions of this Agreement may be terminated by the non–breaching
party in the event of a final adjudication of a material breach by any party of
any of the terms of this Agreement (except that a member of the Arbor Group may
not terminate this Agreement based on a breach of this Agreement by the other
member of the Arbor Group). Any termination of this Agreement as provided herein
will be without prejudice to the rights of any party arising out of the breach
by any other party of any provision of this Agreement.

9. Specific Performance. Each of the members of the Arbor Group, on the one
hand, and the Company, on the other hand, acknowledges and agrees that
irreparable injury to the other party hereto would occur in the event any of the
provisions of this Agreement were not performed in accordance with their
specific terms or were otherwise breached and that such injury would not be
adequately compensable in damages. It is accordingly agreed that the members of
the Arbor Group, on the one hand, and the Company, on the other hand (the
“Moving Party”), shall each be entitled to specific enforcement of, and
injunctive relief to prevent any violation of, the terms hereof and the other
party hereto will not take action, directly or indirectly, in opposition to the
Moving Party seeking such relief on the grounds that any other remedy or relief
is available at law or in equity. However, the remedy set forth in this
Section 9 shall not be deemed to be the excusive remedy for a breach of this
Agreement, but shall be in addition to all other remedies available at law or in
equity. The Company and each member of the Arbor Group hereby agree to waive any
requirements relating to the securing or posting of any bond in connection with
seeking any remedy hereunder.

10. Press Release.

(a) As soon as practicable following the execution and delivery of this
Agreement, the Company and the Arbor Group shall issue the joint press release
attached hereto as Exhibit A (the “Press Release”).

 

- 6 -



--------------------------------------------------------------------------------

(b) None of the parties hereto will, for a period of 12 months from the date of
this Agreement, make any public statements (including in any filing with the SEC
or any other regulatory or governmental agency, including any stock
exchange) that are inconsistent with, or otherwise contrary to, the statements
in the Press Release issued pursuant to this Section 10, unless otherwise
required by law.

(c) Nothing shall preclude or prevent any of the parties hereto from making
public statements that (A) are neither contrary to nor inconsistent with the
statements in the Press Release and (B) do not violate Sections 3, 7 and 10
hereof, in each case unless otherwise required by law; provided, however, that
none of the members of the Arbor Group, including their respective Affiliates or
Associates that they control, shall, for a period of 12 months from the date of
this Agreement, issue or cause the publication of any press release or other
public announcement with respect to this Agreement, the Company, its management
or the Board or the Company’s business without first providing a copy of such
information to the Board at least 48 hours prior to public distribution and
using commercially reasonable efforts to consult with the Board prior to issuing
such press release or making such public statement; provided, further, that the
Arbor Group, without providing such notice to, or engaging in such consultation
with, the Board, may (i) file a new Schedule 13D or an amendment or amendments
to the Arbor Schedule 13D in accordance with Section 1(a) of this Agreement or
as otherwise required by law, (ii) make any other filings as required by law,
and (iii) make any announcement or communication that is consistent with its
obligations pursuant to Sections 3, 7 and 10 hereof, including, without
limitation, any public announcements or positions as it deems appropriate to the
extent the Company or a stockholder of the Company makes a public announcement
regarding an extraordinary transaction of any kind or nature involving the
Company.

11. No Waiver. Any right or obligation under this Agreement may be waived if,
and only if, such waiver is in writing and signed by the party against whom the
waiver is to be effective. Any waiver by either the Arbor Representative (as
herein defined) or the Company of a breach of any provision of this Agreement
shall not operate as or be construed to be a waiver of any other breach of such
provision or of any breach of any other provision of this Agreement. The failure
of either the Arbor Representative or the Company to insist upon strict
adherence to any term of this Agreement on one or more occasions shall not be
considered a waiver or deprive that party of the right thereafter to insist upon
strict adherence to that term or any other term of this Agreement.

12. Definitions. As used in this Agreement:

“2008 Annual Meeting” has the meaning set forth in the recitals.

“Affiliates” and “Associates” shall have the meanings set forth in Rule 12b-2
under the Exchange Act and shall include Persons who become Affiliates or
Associates of any Person subsequent to the date hereof.

“Agreement” has the meaning set forth in the preamble.

“Arbor” has the meaning set forth in the preamble.

“Arbor Excluded Claims” has the meaning set forth in Section 4(a).

“Arbor Group” has the meaning set forth in the preamble.

“Arbor Group Claims” has the meaning set forth in Section 4(a).

“Arbor Group Released Party” has the meaning set forth in Section 4(b).

 

- 7 -



--------------------------------------------------------------------------------

“Arbor Group Releasing Party” has the meaning set forth in Section 4(a).

“Arbor Party” has the meaning set forth in Section 7(b).

“Arbor Representative” has the meaning set forth in Section 21.

“Arbor Schedule 13D” has the meaning set forth in the recitals.

“Board” has the meaning set forth in the recitals.

“Claims” has the meaning set forth in Section 4(a).

“Company” has the meaning set forth in the preamble.

“Company Claims” has the meaning set forth in Section 4(b).

“Company Excluded Claims” has the meaning set forth in Section 4(b).

“Company Group” has the meaning set forth in Section 7(b).

“Company Party” has the meaning set forth in Section 7(a).

“Company Released Party” has the meaning set forth in Section 4(a).

“Company Releasing Party” has the meaning set forth in Section 4(b).

“Exchange Act” has the meaning set forth in Section 3(a)(i).

“Moving Party” has the meaning set forth in Section 9.

“Notice” has the meaning set forth in the recitals.

“Person” shall mean any individual, partnership, corporation, group, syndicate,
trust, government or agency, or any other organization, entity or enterprise.

“Press Release” has the meaning set forth in Section 10(a).

“Proxy Solicitation” has the meaning set forth in the recitals.

“SEC” has the meaning set forth in the recitals.

“Voting Securities” shall mean any securities of the Company entitled to vote in
the election of directors of the Company, or securities convertible into or
exercisable or exchangeable for such securities, whether or not subject to the
passage of time or other contingencies.

13. Successors and Assigns. Neither this Agreement nor any right, interest or
obligation hereunder may be assigned by any party hereto without the prior
written consent of the other parties hereto and any attempt to do so will be
void. Subject to the preceding sentence, this Agreement is binding upon, inures
to the benefit of and is enforceable by the parties hereto and their respective
successors and assigns.

 

- 8 -



--------------------------------------------------------------------------------

14. Entire Agreement; Amendments. This Agreement contains the entire
understanding of the parties hereto with respect to its subject matter. There
are no restrictions, agreements, promises, representations, warranties,
covenants or undertakings other than those expressly set forth herein. This
Agreement may be amended or modified only by a written instrument duly executed
by the parties hereto or their respective successors or assigns.

15. Interpretation and Headings. The definitions in Section 12 will apply
equally to both the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun will include the corresponding masculine,
feminine and neuter forms. The word “include” will be deemed to be followed by
the phrase “without limitation.” All references herein to Sections, Exhibits and
Schedules will be deemed to be references to Sections of, and Exhibits and
Schedules to, this Agreement unless the context will otherwise require. The
section headings contained in this Agreement are for convenience of reference
only and shall not affect in any way the meaning or interpretation of this
Agreement. Unless the context will otherwise require or provide, any reference
to any agreement or other instrument or statute or regulation is to such
agreement, instrument, statute or regulation as amended and supplemented from
time to time (and, in the case of a statute or regulation, to any successor
provision).

16. Notices. All notices, demands and other communications to be given or
delivered under or by reason of the provisions of this Agreement shall be in
writing and shall be deemed to have been given (a) when delivered by hand (with
written confirmation of receipt), (b) upon sending if sent by facsimile, with
electronic confirmation of sending; provided, however, that a copy is sent on
the same day by registered mail, return receipt requested, in each case to the
appropriate mailing addresses set forth below (or to such other mailing
addresses as a party may designate by notice to the other parties in accordance
with this provision), (c) upon receipt, after being sent by a nationally
recognized overnight carrier to the addresses set forth below (or to such other
mailing addresses as a party may designate by notice to the other parties in
accordance with this Section 16) or (d) when actually delivered if sent by any
other method that results in delivery (with written confirmation of receipt):

If to the Company:

CBRE Realty Finance, Inc.

185 Asylum Street

City Place 1, 31st floor

Attn: Susan M. Orr, Esq., General Counsel

with a copy to:

Clifford Chance US LLP

31 West 52nd Street

New York, New York 10019

Attn: Larry P. Medvinsky, Esq.

Telecopy: (212) 878-8375

Email: larry.medvinsky@cliffordchance.com

If to the Arbor Group:

Arbor Realty Trust, Inc.

333 Earle Ovington Boulevard, Suite 900

Uniondale, New York 11553

Attn: Walter Horn, Esq., General Counsel

 

- 9 -



--------------------------------------------------------------------------------

with a copy to:

Skadden, Arps, Slate, Meagher & Flom LLP

Four Times Square

New York, New York 10036

Attn: Fred B. White, Esq.

Telecopy: (917) 777-2144

Email: fred.white@skadden.com

or to such other mailing address or facsimile address as the Person to whom
notice is given may have previously furnished to the others in writing in the
manner set forth above.

17. Governing Law; Jurisdiction. This Agreement shall be governed by and
construed and enforced in accordance with the laws of the State of New York.
Each party hereto agrees, on behalf of itself and its Affiliates and Associates
that it controls, that any actions, suits or proceedings arising out of or
relating to this Agreement or the transactions contemplated hereby will be
brought solely and exclusively in the courts of the State of New York and/or the
courts of the United States of America located in the State of New York (and the
parties agree not to commence any action, suit or proceeding relating thereto
except in such courts), and further agrees that service of any process, summons,
notice or document by U.S. registered mail to the respective addresses set forth
in Section 16 will be effective service of process for any such action, suit or
proceeding brought against any party in any such court. Each party, on behalf of
itself and its Affiliates and Associates that it controls, irrevocably and
unconditionally waives trial by jury and any objection to the laying of venue of
any action, suit or proceeding arising out of this Agreement or the transactions
contemplated hereby, in the courts of the State of New York or the United States
of America located in the State of New York, and hereby further irrevocably and
unconditionally waives and agrees not to plead or claim in any such court that
any such action, suit or proceeding brought in any such court has been brought
in any inconvenient forum. Any judgment rendered by a New York court may be
enforced in any other jurisdiction in the United States. Nothing in this
Section 17 shall prevent any of the parties hereto from enforcing its rights
under this Agreement or shall impose any limitation on any of the parties or
their respective past, present or future general partners, directors, officers,
or employees in defending any claim, action, cause of action, suit,
administrative action or proceeding of any kind, including, without limitation,
any federal, state or other governmental proceeding of any kind, against any of
them. The rights and remedies provided in this Agreement are cumulative and do
not exclude any rights or remedies provided by law.

18. Counterparts. This Agreement may be executed in counterparts, each of which
shall be an original, but all of which together shall constitute one and the
same Agreement.

19. No Presumption Against Draftsperson. Each of the undersigned hereby
acknowledges that the undersigned fully negotiated the terms of this Agreement,
that each such party had an equal opportunity to influence the drafting of the
language contained in this Agreement and that there shall be no presumption
against any such party on the ground that such party was responsible for
preparing this Agreement or any part hereof. All prior working drafts of this
Agreement, and any notes and communications prepared in connection therewith,
shall be disregarded for purposes of interpreting the meaning of any provision
contained herein.

20. Survival. Except as otherwise provided herein, all representations,
warranties and agreements made by the parties in this Agreement or pursuant
hereto shall survive the date hereof. Except as expressly set forth in this
Agreement, no party has made any representation, warranty, covenant or
agreement.

 

- 10 -



--------------------------------------------------------------------------------

21. Arbor Representative. Each member of the Arbor Group hereby irrevocably
appoints Ivan Kaufman as such member’s attorney-in-fact and representative (the
“Arbor Representative”), in such member’s place and stead, to do any and all
things and to execute any and all documents and give and receive any and all
notices or instructions in connection with this Agreement and the transactions
contemplated hereby. The Company shall be entitled to rely, as being binding on
each member of the Arbor Group, upon any action taken by the Arbor
Representative or upon any document, notice, instruction or other writing given
or executed by the Arbor Representative.

22. Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, void or
unenforceable, the remainder of the terms, provisions, covenants and
restrictions of this Agreement shall remain in full force and effect and shall
in no way be affected, impaired or invalidated. It is hereby stipulated and
declared to be the intention of the parties that the parties would have executed
the remaining terms, provisions, covenants and restrictions without including
any of such which may be hereafter declared invalid, void or unenforceable. In
addition, the parties agree to use all commercially reasonable efforts to agree
upon and substitute a valid and enforceable term, provision, covenant or
restriction for any of such that is held invalid, void or enforceable by a court
of competent jurisdiction.

23. Litigation Expenses. In the event of any litigation among any of the parties
hereto concerning this Agreement or the transactions contemplated hereby, the
prevailing party in such litigation shall be entitled to reimbursement from the
party opposing such prevailing party of all reasonable attorneys’ fees and costs
incurred in connection therewith.

24. Third Party Beneficiaries. Except for the provisions of Section 4 which are
intended for the benefit of, and to be enforceable by, the Persons described
therein, nothing contained in this Agreement shall create any rights in, or be
deemed to have been executed for the benefit of, any Person or entity that is
not a party hereto or a successor or permitted assign of such a party.

25. Further Actions. Upon and subject to the terms of this Agreement, each of
the parties hereto agrees to use its or his commercially reasonable efforts to
cause to be taken, all actions, and to do, or cause to be done, and to assist
and cooperate with the other party in doing, all things necessary, proper or
advisable to consummate or make effective, in the most expeditious manner
practicable, the matters contemplated by this Agreement.

26. Change in Control. Except as contemplated herein, no change in the control,
ownership, operations or assets of the Company or Arbor or any of their
respective Affiliates shall have any effect whatsoever on the obligations of the
parties to this Agreement.

27. Facsimile/PDF Signatures. This Agreement may be executed and delivered by
facsimile or by email in portable document format (pdf or similar format) and
upon delivery of the signature by such method will be deemed to have the same
effect as if the original signature had been delivered to the other parties.

28. No Admission. Nothing contained herein shall constitute an admission by any
party hereto of liability or wrongdoing. The obligations of the members of the
Arbor Group hereunder shall be several and not joint.

[Signature Page Follows]

 

- 11 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, and intending to be legally bound hereby, each of the
undersigned parties has executed or caused this Agreement to be executed on the
date first above written.

 

CBRE REALTY FINANCE, INC. By:  

/s/ Kenneth J. Witkin

Name:   Kenneth J. Witkin Title:   President and Chief Executive Officer ARBOR
REALTY TRUST, INC. By:  

/s/ Ivan Kaufman

Name:   Ivan Kaufman Title:   President and Chief Executive Officer IVAN KAUFMAN
By:  

/s/ Ivan Kaufman

Name:   Ivan Kaufman

 

- 12 -